Citation Nr: 1447478	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel



INTRODUCTION


The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus. He was scheduled for a videoconference hearing in Cleveland, Ohio before a Veterans Law Judge in August, 2014, but failed to appear. The record reflects that the RO mailed the letter notifying the Veteran of his hearing to an incorrect address.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.


REMAND

Prior to initial adjudication of these claims by the Board, the Veteran requested a hearing which was scheduled for August 26, 2014. He failed to appear.  However, the Board notes that in a June 2010 statement, the Veteran notified the RO that he had moved, and provided his new address.  The record reflects that the June 2014 letter notifying the Veteran of his scheduled hearing was sent to his old address.  Therefore, the Board finds that the Veteran was not properly notified of the scheduled hearing. 
A Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993), (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§  3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  

Therefore, the Board will remand the claims to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify that he still requests a videoconference hearing.  

2.  Schedule the Veteran for a hearing before the Board in accordance with applicable procedures. The Veteran and his representative must be provided with proper notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



